Order entered June 10, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00413-CV

 IN RE CROSSMARK INC., VIRGINIA MOLTHEN, BARBARA DEVINE,
             AND KATHERINE KNETTEL, Relators

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-02019-2022

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of this date, we DISMISS relators’ petition for

writ of mandamus as moot. We also LIFT the stay issued by this Court’s May 2,

2022 order.




                                           /s/    DAVID J. SCHENCK
                                                  JUSTICE